Citation Nr: 0613751	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-43 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for neuropathy of the 
hands and feet.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the RO which, in 
pertinent part, denied service connection for Type II 
diabetes mellitus and neuropathy of the hands and feet

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

In late 2003, the veteran provided the RO with a release for 
relevant evidence from Contra Costa Health Plan in 
Pittsburgh, California.  The record shows that the RO made 
efforts to obtain evidence from that source in April 2004.  
No response was received, however, and no follow-up attempts 
to obtain the evidence were ever made.  See 38 C.F.R. 
§ 3.159(c)(1) (2005) (indicating that VA's efforts to obtain 
non-Federal records will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request).  Under the circumstances, a 
remand is required.

The veteran maintains that he had visitation in Vietnam in 
1963.  He says that, on or about June 25, 1963, he boarded a 
transport (which he believes was a C120 cargo plane) in 
Thailand; that he flew to Saigon; and that, after a matter of 
days, he boarded another transport (a C130 cargo plane) bound 
for Okinawa.  He has suggested that his name might appear on 
military flight manifests out of Thailand and Vietnam.  Thus 
far, it does not appear that any attempt has been made to 
conduct a search for such manifests.  On remand, the veteran 
should be asked to provide as much additional detail as 
possible about the flights he took in and out of Vietnam.  If 
he provides enough information to allow for meaningful 
research, the service department should be asked to conduct a 
search for the relevant manifests.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make another attempt to obtain relevant 
records of treatment from Contra Costa 
Health Plan, following the procedures set 
forth in 38 C.F.R. § 3.159.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

2.  Ask the veteran to provide as much 
additional detail as possible about the 
flights he reportedly took in and out of 
Vietnam, including specific dates, flight 
times, locations, the branch(es) of service 
that operated the plane(s), and any other 
information he can provide with respect to 
the particulars of his reported arrival in, 
and departure from, Vietnam.  His response 
should be associated with the claims file.

3.  If the veteran provides enough 
information to allow for meaningful 
research, the service department should be 
asked to conduct a search for relevant 
flight manifests.  The response(s) received, 
and any additional evidence obtained, should 
be associated with the claims file.

4.  Thereafter, take adjudicatory action on 
the claims here on appeal.  If any benefit 
sought is denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative. 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).


